                           Case 4:20-cv-00222-CRW-SBJ Document 1-1 Filed 07/16/20 Page 1 of 11                U.S.POSTAGE»PITNEYBOWEs
IOWA INSURANCE DIVISION
DEPARTMENT OF COMMERCE
                                                                                                              tr-2~,_.
Two Ruan Center
                                                                                                              ZIP 50319
                                                                                                              02 417      $ 006.65~
                                                                                                              0000357606 JUN 19 2020
601 Locust, 4th Floor
Des Moines IA 50309-3738
                                             9414 8149 2618 3001 7079 19




                                                                                                  EXHIBIT 1




                                       Cincinnati Insurance Company (The) ~
                                       Steve Corbly
                                       6200 S. Gilmore Road
                                       Fairfield, OH 45014-5141




                                                                                                                          1
                                                                                                        JI
                                                                                   1 ''     111
        Case 4:20-cv-00222-CRW-SBJ Document 1-1 Filed 07/16/20 Page 2 of 11




                   IN THE IOWA DISTRICT COURT FOR POLK COUNTY

                                 Case Number: LACL148059

ORAL SURGEONS, P.C.,
plaintifKS),
                                              )   ACCEPTANCE OF SERVICE


V.


THE CINCINNATI INSURANCE COMPANY,             )
Defendant(s),




Service ofthe foregoing, ORIGINAL NOTICE, PETITION ET AL, is hereby accepted as provided by the
law for the THE CINCINNATI INSURANCE COMPANY, defendant named herein, the 18th ofJune,
2020.
                                        Commissioner of Insu]·-- --


                                        Doug Ommen
      Case 4:20-cv-00222-CRW-SBJ       Document
              E-FILED 2020 JUN 11 3:39 PM         1-1 Filed
                                          POLK - CLERK      07/16/20
                                                       OF DISTRICT   Page 3 of 11
                                                                   COURT




               IN THE IOWA DISTRICT COURT IN AND FOR POLK COUNTY

ORAL SURGEONS, P.C.,
                                                                Case No.:._
               Plaintiff,                     :

VS,                                                             ORIGINAL NOTICE

THE CINCINNATI INSURANCE CO.,

               Defendant.



       TO THE ABOVE-NAMED DEFENDANTS:

       You are hereby notified that on June 11,2020, a Petition at Law was filed with the Clerk

of the above Court in the above-entitled action, a copy of which Petition is attached hereto. The

Plaintiffs attorneys are Peddicord Wharton, LLP., whose address is 6800 Lake Drive, Ste. 125,

West Des Moines, IA 50266. Their telephone number is 515-243-2100; facsimile number 515-

422-5188.
       You are further notified that unless, within 20 days after service of this Original Notice

upon you and, within a reasonable time thereafter file, a motion or answer, in the Iowa District

Court for Polk County, Iowa, at the courthouse in Des Moines, Iowa, judgment by default will be

rendered against you for the relief demanded in the petition.

       If you require the assistance o f auxiliary aids or services to participate in court because of

a disability, immediately call your district ADA coordinator at 515-286-3394. (If you are hearing

impaired, call Relay Iowa TTY at 1-800-735-2942).

       You al:e hereby advised that this case has been filed in a county that utilizes electronic

filing. You are directed to the Iowa Court Rules Chapter 16 for general rules and information on

electronic filing. You are also directed to the rules in Chapter 16, division VI, regarding the

protection of personal information in court filings.
      Case 4:20-cv-00222-CRW-SBJ       Document
              E-FILED 2020 JUN 11 3:39 PM         1-1 Filed
                                          POLK - CLERK      07/16/20
                                                       OF DISTRICT   Page 4 of 11
                                                                   COURT




                                              CLERK OF THE ABOVE COURT
                                              Polk County Courthouse
                                              Des Moines, Iowa 50309

NOTE: The attorney who is expected to represent the Defendant should be promptly advised by
Defendants o f the service o f this notice.
   Case 4:20-cv-00222-CRW-SBJ
          E-FILED 2020 JUN 12 10:52 Document   1-1 Filed
                                    AM POLK - CLERK      07/16/20COURT
                                                    OF DISTRICT    Page 5 of 11



STATE OF IOWA JUDICIARY
                                                                            Case No.    LACL148059
                                                                            Counfy      Polk
Case TWe    ORAL SURGEONS PC VS THE CINCINNATI INSURANCE CO

    THIS CASE HAS BEEN FILED IN A COUNTY ™AT USES ELECTRONIC FtuNG.
Therefore, unless the attached Petition and Original NoUce contains a hearing date for your appearance, or unless you ob~a~n an
exempUon f~m the court, you mustfile your Appea~nce and Answer elecuonically.

You must register through the Iowa Judicial Branch website at http:/twww.k,vacourts.state.ia.us/Efiie and obtain a log in and
password forthe purposes of filing and vie~ng documents on yourcase and of receiving se,vice and notices from Ule court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FIUNG, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO ™E USE OF ™E ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
htto://~w.,owacouns.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 10: htle:#www,iowacourts,state.ia.us/Efiie




Schaduled Hea,ing:




If you require the assistance of aux~1~ary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at {515) 286.3394       ~ (If you are hearing impaired, call Relay Iowa TTY at 1 -800-735-2942.)

Datehsuad 06/12/2020 10:52:27 AM
               ,~t
                  sT
                    ute
                                  ·~
        *13,~%




Dist,id Cb* of Polk                           Counly

/s/ Christine Simonsen
        Case 4:20-cv-00222-CRW-SBJ
                E-FILED 2020 JUN 11 3:39 Document   1-1 Filed
                                         PM POLK - CLERK      07/16/20COURT
                                                         OF DISTRICT    Page 6 of 11



                 IN THE IOWA DISTRICT COURT IN AND FOR POLK COUNTY

ORAL SURGEONS, P.C.,
                                                    :                Case No.:
                 Plaintiff,

VS.                                                                  PETITION AT LAW and JURY
                                                                     DEMAND
THE CINCINNATI INSURANCE CO.,                       :

                 Defendant.



       COMES NOW, the Plaintiff, Oral Surgeons, P.C., by and through their attorneys, Peddicord
Wharton, L.L.P., and for their Petition at Law and Jury Demand, hereby state the following:

                                                  PARTIES

          1.    Plaintiff Oral Surgeons, P.C. ("OSPC") is an Iowa professional corporation doing
business in Polk County, Iowa.

       2.       Defendant The Cincinnati Insurance Company ("Cincinnati") is an Ohio Corporation,
engaged in the business of insurance in the State o f Iowa.

                                      JURISDICTION AND.VENUE

         3.       .Jurisdiction is proper in this Court as the requested relief exceeds the jurisdictional limits
of small claims, and pursuant to Iowa Code § 602.6101 this Court has general authority to grant declafatory
and all relief requested by OSPC.

         4.      This Court has personal jurisdiction over Cincinnati pursuant to the Iowa long arm statute
as Cincinnati has submitted to jurisdiction in this state by transacting business in Iowa, including: (a)
making and issuing an insurance contract with OSPC, among others, similar to OSPC; (b) taking or
receiving applications for insurance from Iowa residents including OSPC, among others, similar to OSPC.;
(c) collecting premium payments from OSPC, among othera, similar to OSPC; and (d) issuing contracts of
insurance to residents of Iowa, including OSPC.

        5.     Venue is proper in this Court pursuant to Iowa Code Chapter §616.10, as the insurance
policy purchased by O.S.P.C. and underwritten by Cincinnati is to be primarily enforced in Polk County,
Iowa.

                    FACTUAL BACKGROUND PERTAININ~g TO ALL COUNTS

         6.      OSPC performs oral and maxillofacial surgery services across the greater Des Moines
metropolitan area. OSPC serves the public through four offices locations in Des Moines, Clive and Ankeny.
      Case 4:20-cv-00222-CRW-SBJ       Document
              E-FILED 2020 JUN 11 3:39 PM         1-1 Filed
                                          POLK - CLERK      07/16/20
                                                       OF DISTRICT   Page 7 of 11
                                                                   COURT




        7.      OSPC was forced to cease all "non-emergency" patient services, causing physical damage
or loss ofproperty to OSPC, resulting from the emergence of the coronavirus COVID-19 global pandemic.

        8.       In an effort to slow the spread of the novel coronavirus COVID- 19, the State of Iowa issued
a Proclamation of Disaster Emergency on or about March 26,2020 (the "Order"), which in part, restricted
dentists, including practitioners of OSPC, from performing any dental procedures other than in emergent
cases. The Order remained in effect through May 8,2020, which thereafter the State of Iowa allowed for
the re-opening of dental facilities and practices upon adherence to the Guidelines for the ,§2* Transmon
Back to Practice as adopted by the Iowa Dental Board. The imposed restrictions were of no-fault on the
part of OSPC.

        9.       The limitations caused by the physical damage or loss of the novel coronavirus COVID-
19, as enforced by the Order and subsequent mandates, present an actual threat ofharm to OSPC and other
small, local businesses that employ Iowa residents.

        10.    To protect its business from situations like these, which threaten the livelihoods of OSPC
personnel due to factors outside of its control, OSPC obtained business interruption insurance from
Cincinnati.

       11.    In substantial and material breach of its coverage obligations it undertook in exchange for
premiums paid by OSPC, Cincinnati has indicated OSPC's claims arising from the interruption of its
business resulting from the coronavirus, and the State of Iowa's response thereto, will be denied.

        12.      OSPC brings this action to ensure payment of the benefits of the All-Risk Commercial
Business Owner's Policy issued to OSPC, which provides for coverage of losses incurred due to a
"necessary suspension" of its operations, which includes the closure of services due to the coronavirus
COVID-19 pandemic and resultant Order by the State of Iowa.

        13,      Cincinnati, in exchange for substantial premiums from OSPC, sold a commercial policy
("Policy") to OSPC, in which Cincinnati promised to indemni~ OSPC against losses resulting from
occurrences leading to the suspension ofoperations at any insured location.

        14.    The Policy is considered "all risk" in that it provides broad coverage for losses caused by
any occurrence not otherwise explicitly excluded.

        15.      The Policy includes coverage for loss of business income and extra expenses resulting from
action of civil authority which serves to prohibit access to the premises due to "loss" to property.

        16.      OSPC is covered under Cincinnati Policy ECP0365736 with effective dates commencing
January 1, 2019 and terminating on January 1, 2022. The Policy was in full force and effect during the
relevant period of March 26,2020 - May 8,2020.

        17.     In April 2020, OSPC, through its broker, the Dana Company, provided a notice of claim
under the Policy to Cincinnati.

        18.      That on April 15,2020, Cincinnati submitted a reservation ofrights letter to OSPC, which
indicated Cincinnati's position of no coverage. In the letter, Cincinnati states in part:
         Case 4:20-cv-00222-CRW-SBJ
                 E-FILED 2020 JUN 11 3:39 Document   1-1 Filed
                                          PM POLK - CLERK      07/16/20COURT
                                                          OF DISTRICT    Page 8 of 11



                 At the threshold, there must be direct physical loss or damage to Covered
                 Property caused by a covered cause of loss in order for the claim to be
                 covered. Covered Property generally entails your premises and business
                 personal property direct physical loss or damage generally means a
                 physical effect on Covered Property, such as deformation, permanent
                 change in physical appearance or other manifestation o f a physical effect.
                 Your Notice of Claim indicates your claim involves Coronavirus.
                 However, the fact of the pandemic, without more, is not direct physical
                 loss or damage to property at the premises.

         19.     The above statement from Cincinnati, while not a formal denial of coverage, is clear in
intention. Cincinnati does not intend to provide coverage under its Policy to OSPC.

        20.    At all times relevant hereto, OSPC intended to purchase, and did in fact purchase, an
exclusionary policy, intending to cover, among other things, all business interruptions caused by an event
other than those specifically excluded in the Policy. The conclusory opinion from Cincinnati that the
coronavirus Covid-19 does not constitute direct physical damage, is not supported by the Policy, nor the
facts.
         21.    Direct physical loss may exist without actual structural damage to property. By way of
example, the presence o f harmful substances at or on a property may constitute property damage or direct
physical loss implicating first party property damage. At a minimum, Plaintiff suffered a physical loss of
the covered property as a result o f the coronavirus Covid-19 and the resultant Order and actions taken by
the State ofIowa to limit the impact of the global pandemic.

         22.       OSPC suffered a loss ofuse ofCovered Property because OSPC was unable to operate and
use its facilities fbr patient services.

          23.    The Policy sotd by Cincinnati does not include an exclusion for loss caused by a virns. The
Policy contains rule and exclusions regarding bacteria, however, it is widely known and understood that a
virus is not a bacterium.

          24.    OSPC reasonably believed and expected that the insurance purchased from Cincinnati
would include coverage for property damage and business interruption losses caused by viruses like the
Coronavirus Covid-19.

        25.      Had Cincinnati desired to exclude pandemic losses under the Policy, Cincinnati had an
affirmative obligation to do so with an express exclusion.

                                                 COUNTI
                                     DECLARATORY JUDGMENT
(AS AGAINST THE CINCINNATI INSURANCE COMPANY PURSUANT TO IOWA RULE OF
                         CIVIL PROCEDURE 1.1101)

          26.    OSPC restates and re-alleges all of the above paragraphs as though fully set forth herein.
     Case 4:20-cv-00222-CRW-SBJ
             E-FILED 2020 JUN 11 3:39 Document  1-1 Filed
                                      PM POLK- CLERK      07/16/20COURT
                                                     OF DISTRICT    Page 9 of 11



         27,    OSPC claims damages that are covered under the business interruption and loss o f income
Policy issued by Cincinnati.

        28.     OSPC was forced to close its premises or substantially reduce its business due to the
Coronavirus Covid-19, and measures put in place by civil authorities to stop the spread of the coronavirus
Covid-19, specifically through human to human and surface to human contact.

        29.     OSPC contends that such measures trigger coverage under the all-risk Policy because the
Policy does not include an exclusion for a viral pandemic.

        30.     OSPC further contends the civil authority order triggers coverage under the all-risk Policy
because there was direct loss of property.

        31.     Upon information and belief, Cincinnati denies and disputes that the standard business
income loss and extra expense coverage Policy provides coverage in this instance.

          32.     OSPC seeks a declaration that the Policy is an all-risk commercial insurance policy and
that it provides coverage for business income losses and extra expenses.

        33.      OSPC further seeks a declaration that the forced closures of its premises due to State and
local authority Orders is a prohibition of access to their premises and covered as defined in the Policy.

        34.    OSPC further seeks a declaration by this Court that OSPC sustained a "direct loss to
property" because of the coronavirus Covid-19 and the Order issued by the State of Iowa.

          35.    OSPC seeks an additional declaration that the lost business income it sustained and
continues to sustain is due to the necessary "suspension of operations" following a loss of the premises~
The declaration sought by OSPC is of a justiciable nature, does not amount to an advisory decree, and will
settle the controversy between the parties.

                                               COUNT H
                                 BREACH OF CONTRACT
                   (AS AGAINST THE CINCINNATI INSURANCE COMPANY)

        36.     OSPC restates and re-alleges all of the above paragraphs as though fully set forth herein.

     37.      OSPC and Cincinnati have a valid and binding agreement. OSPC has an all-risk
Commercial Insurance Policy Number ECP0365736 issued by Cincinnati.

       38.     OSPC has performed all of its obligations as specified by the Policy, including the
payments ofall premiums when due.

        39.     The Policy provides for coverage for losses to business income and for extra expenses.

        40.     The Policy provides that Cincinnati will pay for the actual loss o f business income due to
the necessary suspension o f operations.
     Case 4:20-cv-00222-CRW-SBJ
             E-FILED 2020 JUN 11 3:39 Document  1-1 Filed
                                      PM POLK - CLERK     07/16/20COURT
                                                      OF DISTRICT   Page 10 of 11



       41.      The Policy provides that Cincinnati will pay for any necessary expenses that OSPC incurs
that would have not have occurred had there been no loss of the insured property.

         42.      OSPC's Policyprovides forcoverage for suspension ofbusiness operations due to closures
caused by the action of civil authorities.

        43.      Upon information and belief, Cincinnati intends to refuse performance under the Policy.
Specifically, Cincinnati intends to deny or refuse to provide coverage for loss ofproperty, business income
losses or extra expenses incurred due to measures put in place by civil authorities resulting from the
coronavirus Covid-19.

         44.      As a result of Cincinnati's anticipatory breach of the Policy, OSPC has suffered actual
damages.

         45.      OSPC seeks compensatorydamages resulting from Cincinnati's repudiation oranticipatory
breach of contract, and futther seeks relief deemed appropriate by this Court, including attorney's fees and
costs.
                                            COUNT III
                                       CONDUCT OF BAD FAITH

         46.      OSPC restates and re-alleges all of the above paragraphs as though fully set forth herein~

      47.         Prior to April 15,2020, Cincinnati failed to make any investigation of the claim presented
by OSPC.

         48.      By immediately refuting coverage via its issued correspondence of April 15, 2020,
Cincinnati is attempting to vary the term "loss" by claiming that the coronavirus Covid-19 does not result
in direct property loss.

         49.      Cincinnati's conduct amounts to a "blanket" denial of all pandemic related business
interruption claims. Cincinnati's reservation of rights anticipated denial of coverage is unreasonable and
reflects a failure to adequately and reasonably investigate OSPC's claim.

         50.      Cincinnati knew, or should have known by the exercise of reasonable diligence or
investigation, that its liability under the Policy was reasonably identifiable and clear under the
circumstances.

         51.      OSPC is entitled, to all compen~atory damages, including all forms of loss resulting from
Cincinnati's brea8h of duty, such as additional costs, losses due to nonpayment of the amount Cincinnati
owes, and other direct and consequential damages, as well as exemplary damages.

       WHEREFORE, the Plaintiff, Oral Surgeons, P.C., respectfully requests the Court enter a
judgment in favor of OSPC, and against the Defendant, The Cincinnati Insurance Company, including the
following reliefs:
         a.    That declaratory judgment be entered in Plainti ff"s favor as stated herein;
         b.    Judgment for all actual, consequential and special damages, as well as exemplary damages,
     Case 4:20-cv-00222-CRW-SBJ
             E-FILED 2020 JUN 11 3:39 Document  1-1 Filed
                                      PM POLK - CLERK     07/16/20COURT
                                                      OF DISTRICT   Page 11 of 11



       c.   Attorney's fees, court costs, and all other such relief as the Court deems just and proper.

                                            JURY DEMAND

        COMES NOW, the Plaintiff, Oral Surgeons, P.C., and hereby requests trial by jury on all issues
within cause o f action.

                                                  PEDDICORD WHARTON, LLP

                                                  /s/

                                                  Randy J. Wilharber                        AT0008505
                                                  Tyler S. Smith                            AT0013124
                                                  rgody@peddicord.law
                                                  ATTORNEYS FOR PLAINTIFF


                                                                          PROOF OF SERVICE

                                                   neundersigned certifies that the foregoing document was
                                                   electronically filed with the Court on June 11,2020, using the
                                                   CM/ECF system and sen.ed to the parties listed below by eleclronic
                                                   means through the ECF system.

                                                   Signed: W Brooke Tr~mbie
